Name: 2006/756/CFSP Political and Security Committee Decision Darfur/4/2006 of 24 October 2006 appointing a Head of the EU Police Team/Police Advisor to the European Union Special Representative for Sudan
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Africa;  defence;  politics and public safety;  European construction;  international security;  extra-European organisations
 Date Published: 2007-08-01; 2006-11-09

 9.11.2006 EN Official Journal of the European Union L 309/9 POLITICAL AND SECURITY COMMITTEE DECISION DARFUR/4/2006 of 24 October 2006 appointing a Head of the EU Police Team/Police Advisor to the European Union Special Representative for Sudan (2006/756/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2005/557/CFSP of 18 July 2005 on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan (1), and in particular Article 4 thereof, Whereas: (1) On 5 July 2006 the Council adopted Joint Action 2006/468/CFSP (2) renewing and revising the mandate of the Special Representative of the European Union for Sudan (EUSR). (2) The EUSR, inter alia, ensures the coordination and coherence of the Unions contributions to the African Union mission in the Darfur region of Sudan (AMIS). In accordance with Article 5(2) of Joint Action 2005/557/CFSP, the EU Coordination Cell in Addis Ababa (ACC), acting under the authority of the EUSR and comprising a political advisor, a military advisor and a police advisor, manages the day-to-day coordination with all relevant EU actors and with the Administrative Control and Management Centre (ACMC) within the chain of command of the African Union in Addis Ababa in order to ensure coherent and timely EU support to AMIS. (3) The Police Advisor to the EUSR, who is also the Head of the EU Police Team, is responsible for managing the day-to-day coordination of the EU police supporting actions. The Head of the EU Police Team/Police Advisor assumes the day-to-day management of the police component of the supporting action and is responsible for staff and disciplinary matters. (4) The Secretary General/High Representative, following the recommendation by the EUSR, has proposed that Mr Ã ke ROGHE be appointed as Head of the EU Police Team/Police Advisor to the EUSR. (5) Pursuant to Article 4 of Joint Action 2005/557/CFSP the Council has authorised the Political and Security Committee to appoint the Head of EU Police Team/Police Advisor to the EUSR, HAS DECIDED AS FOLLOWS: Article 1 Mr Ã ke ROGHE is hereby appointed Head of the EU Police Team/Police Advisor to the European Union Special Representative for Sudan. Article 2 This Decision shall take effect on 1 November 2006. Done at Brussels, 24 October 2006. For the Political and Security Committee The Chairperson T. TANNER (1) OJ L 188, 20.7.2005, p. 46. (2) OJ L 184, 6.7.2006, p. 38.